Citation Nr: 0504005	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has diabetes mellitus, which had its onset 
due to herbicide (e.g., Agent Orange) exposure.


CONCLUSION OF LAW

Diabetes mellitus was incurred in active service. 38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Thus, there is no 
prejudice to the veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



II.  Factual background

The service medical records reveal that the veteran was 
treated in August 1967 for injuries sustained after ejecting 
from his plane over Laos.  

Following service, the veteran received treatment from 
Darnall Army Community Hospital, Fort Hood, Texas.  The 
treatment records from May 2001 reflected complaints of 
elevated blood sugar, hypertension, and urology.  

In July 2002, the veteran was afforded a VA examination.  At 
that time, he reported that he had been exposed to Agent 
Orange during service and that about one to two years before 
the examination he began to have problems with his blood 
glucose, which would go as high as 167 mg percent.  The 
veteran was diagnosed as having diabetes mellitus, type II, 
noninsulin-dependent, currently diet controlled.

The RO requested the National Personnel Records Commission 
(NPRC) to verify the veteran's dates of service in Vietnam.  
A response was issued stating that they are unable to 
determine whether or not this veteran had in-country service 
in Vietnam.  In November 2002, the RO denied the veteran's 
claim for service connection for diabetes mellitus as the 
information received from the service department indicated 
that he was stationed in Thailand and that he flew missions 
over Vietnam, but there was no evidence to indicate that he 
landed in Vietnam or ever set foot on Vietnam soil.

In correspondence of record, the veteran contends that he 
flew many classified missions during the Vietnam War.  During 
one of these missions in August 1967, he claimed that he was 
exposed to Agent Orange when he was shot down in Laos, just 
west of the Demilitarization Zone (DMZ) and forced to eject 
from his aircraft.  He stated that he spent two hours in the 
jungle until he was rescued.  The veteran's flight record 
corroborates his contentions that he was shot down as it 
states that he was shot down to the ground, as do his service 
medical records, which indicate that the veteran sustained 
injuries when he was forced to eject over hostile territory.  


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The veteran as a layperson has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he  cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

According to recent directives of the Department of Defense 
(DOD) from January 2003, the DOD received a listing from the 
Defense Department of locations outside of Vietnam where 
Agent Orange was used or tested.  One of these sites was 
Laos, between December 1965 and 1967.  As such, a veteran who 
was in Laos during this time period is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange).  In the case of such a veteran, service 
connection for various listed diseases will be rebuttably 
presumed if they are manifest to a compensable degree within 
specified periods.  This includes Type II diabetes mellitus 
(adult-onset diabetes) if manifest to a compensable degree at 
any time after service. 38 U.S.C.A. § 1116 (West 2002), 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  This presumption of 
service connection may be rebutted by affirmative evidence to 
the contrary. 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d) (2004).

The veteran claims that he was forced to eject from his plane 
over Laos in August 1967 and was stranded in a jungle in Laos 
for two hours before he was rescued.  The veteran's service 
medical records and flight record support his claim that he 
ejected from his plane over hostile territory.  Giving the 
veteran the benefit of the doubt, the record appears to 
indicate that he was in Laos and is presumed to have been 
exposed to herbicides (e.g., Agent Orange).  38 U.S.C.A. § 
5107(b) (West 2002).  There is no medical evidence of 
diabetes during service or for many years thereafter.  An 
army hospital medical record from May 2001 notes the veteran 
had abnormal blood sugar.  A VA examination in July 2002 
shows that he has been diagnosed as having Type II diabetes 
mellitus, and the disease has been manifest to a compensable 
degree.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).  
Accordingly, the Board finds that the veteran's diabetes was 
incurred in service on a presumptive basis, and service 
connection is warranted.  


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


